UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1330


JAK PRODUCTIONS, INC.; GROUP CONSULTANTS, INC.,

                Plaintiffs - Appellants,

          v.

ROBERT BAYER,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:15-cv-00361)


Submitted:   August 31, 2015              Decided:   September 22, 2015


Before DUNCAN and    HARRIS,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard M. Wallace, LITTLER MENDELSON, P.C., Morgantown, West
Virginia; David J. Carr, Paul C. Sweeney, ICE MILLER LLP,
Indianapolis, Indiana, for Appellants.    Michael B. Hissam,
Isaac R. Forman, BAILEY & GLASSER LLP, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     JAK     Productions,        Inc.,       and    Group       Consultants,     Inc.,

(collectively,       JAK)    appeal        from    the    district   court’s     order

denying    their   request       for   a    preliminary      injunction     in   their

civil action against Robert Bayer under West Virginia law and

the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(g) (2012).

The district court denied JAK’s request for the issuance of a

preliminary injunction with respect to a restrictive covenant at

section 8.a. of an employment contract between Bayer and JAK. *

We affirm.

     “[W]here a preliminary injunction is under an interlocutory

examination, determining whether the district court abused its

discretion     ‘is     the       extent      of     our     appellate      inquiry.’”

Greater Baltimore Ctr. for Pregnancy Concerns, Inc. v. Mayor &

City Council of Baltimore, 721 F.3d 264, 290 (4th Cir. 2013)

(en banc) (quoting Doran v. Salem Inn, Inc., 422 U.S. 922, 934

(1975)).      As   long     as   the   district      court      “applied   a   correct

preliminary    injunction         standard,        made    no    clearly   erroneous

findings of material fact, and demonstrated a firm grasp of the



     *  This section restricts Bayer—who oversaw and managed
certain of JAK’s telemarketing call centers when he was employed
by   JAK—from  “directly   or  indirectly,  engag[ing]  in   any
fund-raising or telemarketing business within a thirty (30)-mile
radius” of any call center of JAK’s for a period of 18 months
after the termination of his employment.



                                             2
legal principles pertinent to the underlying dispute,” no abuse

of discretion has occurred.                 Centro Tepeyac v. Montgomery Cnty.,

722 F.3d 184, 192 (4th Cir. 2013) (en banc).                               Factual findings

underlying       the        district      court’s         denial      of    a     preliminary

injunction are reviewed for clear error; legal conclusions are

reviewed de novo.             Dewhurst v. Century Aluminum Co., 649 F.3d
287, 290 (4th Cir. 2011).

       A    plaintiff        seeking      preliminary          injunctive        relief    must

demonstrate: “[1] that he is likely to succeed on the merits,

[2] that he is likely to suffer irreparable harm in the absence

of preliminary relief, [3] that the balance of equities tips in

his    favor,        and    [4]    that     an       injunction       is    in    the     public

interest.”       Winter v. Natural Res. Def. Council, Inc., 555 U.S.
7, 20 (2008).              “[A]ll four requirements must be satisfied” to

obtain the “extraordinary remedy” of a preliminary injunction.

Real   Truth     About       Obama,    Inc.       v.    FEC,    575 F.3d 342,     345-46

(4th Cir. 2009), vacated on other grounds, 559 U.S. 1089 (2010).

With       respect     to    the    first        prong,    “the       party      seeking     the

preliminary      injunction         must    demonstrate         by    ‘a    clear       showing’

that, among other things, it is likely to succeed on the merits

at trial.”      Id. at 345 (quoting Winter, 555 U.S. at 22).

       We conclude after review of the record and the parties’

briefs that the district court did not abuse its discretion in

denying JAK’s request for a preliminary injunction on the basis

                                                 3
that JAK failed to demonstrate a likelihood of success on the

merits.    The district court determined that section 8.a. of the

employment     contract         was      facially        unreasonable         under     West

Virginia     law   and     thus       not    enforceable,       see    Huntington        Eye

Assocs., Inc. v. LoCascio, 553 S.E.2d 773, 780 (W. Va. 2001);

Reddy v. Cmty. Health Found. of Man, 298 S.E.2d 906, 910-11,

915, 918-19 (W. Va. 1982), and JAK’s arguments on appeal do not

establish reversible error in this determination.                             Contrary to

JAK’s assertion, the district court addressed its argument that

section 8.a. pertained to recruitment activities and rejected it

based on the section’s plain language.                    We reject as unexplained

JAK’s    contention      that     this      ruling   was      error   because     Bayer’s

testimony and documentary evidence received at the hearing on

the     preliminary      injunction           request       support      the     contract

interpretation it advances.                  We also reject as unsupported by

relevant     law   JAK’s     contention           that    section     8.a.     should    be

construed as limiting recruitment activities.

      We    therefore       affirm          the    district      court’s        judgment.

We dispense    with      oral     argument        because     the     facts    and    legal

contentions    are    adequately            presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED



                                              4